IN THE SUPREME COURT OF THE STATE OF NEVADA


                 BANK OF AMERICA, N.A., S/B/M TO                       No. 82501
                 BAC HOME LOANS SERVICING, LP,
                 F/K/A COUNTRYWIDE HOME LOANS
                 SERVICING LP,
                                    Appellant,
                                                                          FILED
                                vs.                                       FEB 0 1 2022
                 VALENCIA MANAGEMENT LLC,
                                                                         EUZABETH A. BROWN
                 SERIES 9, A NEVADA LIMITED                            CLERKF S1PREME COURT
                                                                              ,.
                 LIABILITY COMPANY,                                        DEPUTYC.);LEA
                                                                                       RTCV\j2Y
                                    Res • ondent.

                                     ORDER DISMISSING APPEAL
                            Pursuant to the stipulation of the parties, and cause appearing,
                 this appeal is dismissed. NRAP 42(b).
                            It is so ORDERED.


                                                          CLERK OF THE SUPREME COURT
                                                          ELIZABETH A. BROW

                                                          BY:


                 cc:   Hon. David M. Jones, District Judge
                       Charles K. Hauser, Settlement Judge
                       Akerman LLP/Las Vegas
                       Clark Newberry Law Firm
                       Eighth District Court Clerk




 SUPREME COURT
        OF
     NEVADA

CLERK'S ORDER

 tO, 1947